On Petition for a Rehearing.
Franklin, C.
Appellant, in his petition for a rehearing, insists that the overruling of the demurrer to the second paragraph of the complaint ought to be held as error:
1st. For the reason that the paragraph does not allege that Smith, the appellee, had been appointed, and when he was appointed, as such guardian. This objection to this paragraph of the complaint was not made by appellant in his brief upon the original submission of the case, and maybe considered as having been waived; but had it been presented, we think it unavailing. The character in which a party sues is admitted unless denied under oath. 2 R. S. 1876, p. 547, section 152; Nolte v. Libbert, 34 Ind. 163; Kelley v. Love, 35 Ind. 106.
2d. It is further insisted that the demurrer ought to have been sustained, for the reason that no sufficient breach of the bond was alleged. The breach alleged is that “ Said Robertson, as such guardian, never paid said sums, or any portion thereof, to said wards; and that said Wiles and Robertson, or either of them, as such administrators, have never paid said sums, or any portion thereof, to said wards, or to any one on their behalf.”
The suit is upon an additional bond of the former guardian, in which Robertson, the guardian, was principal, and Blair *286and Vannoy were his sureties; Robertson and Wiles are the administrators of the former guardian; Higgins, the appellant, is the administrator’ of Blair, one of the sureties. Upon the death of the former guardian his guardianship terminated,, and the funds belonging to the wards were due to them. Tho sureties on the guardian’s bond, with the estate of the guardian, were responsible for their payment, and as to whether the estate should be made primarily liable through its administrators is a question to be regulated in the judgment, of which no complaint is made.
The former guardian had been dead, and his administrators appointed, more than three years before this suit was brought. The record does not show when the present guardian was appointed ; but that is not material, as a reasonable time had long since elapsed before the bringing of the suit for the payment of the funds. We think that the allegations that the guardian had not paid to the wards, and that his administrators had not paid to the wards, or any other person on their behalf, constituted a sufficient breach of the bond.
The third and last objection is that it does not show that a demand was made for the money before the suit was brought.. This objection is fully answered in the former opinion. The bringing of the suit was a sufficient demand.
Appellants’ counsel also say, that “the court erred in saying the conclusions of law upon the facts found were right;” but they do not specify in what the alleged error consisted. We know not where to look for it, have no information upon the subject, and conclude that the error does not exist, or it would have been pointed out.
We think the petition for a rehearing is not well taken, and it should be overruled.
Per Curiam.
The petition for a rehearing is overruled, at appellants’ costs.